LARDON, J.
Appeal from judgment entered upon report of referee for $80 for 80 poles for electric wires sold by plaintiff to Hiland Carpenter, acting, when he purchased them, as he then said, not for. himself, but in behalf of the defendant, which was about to be ■ organized. Before the organization of the company, Carpenter ordered the poles of the plaintiff, directing him to ship them to “Valley Electric Light Co., West Valley Falls.” The plaintiff shipped the poles as thus directed before the defendant was organized. The de-' fendant was organized for the purpose of “manufacturing and using light, heat, or power, and lighting streets,” etc., in Valley Falls and other places, and Carpenter is one of the incorporators, and a trustee. There is evidence tending to show that the poles were received and set by the defendant. It is clear that the purchase of such poles was in the line of its authorized business: There is no evidence tending to show that the defendant acquired the poles by purchase or otherwise from anybody other than the plaintiff. Evidence of the declarations of Carpenter, in negotiating with plaintiff for the poles, to the effect that he was acting for the defendant, and not for himself, in anticipation of its organization, was received over defendant’s objection. Standing alone, this evidence was incompetent, but was competent in connection with defendant’s subsequent use of the poles, as tending to show what agency Carpenter assumed, and thus who-t defendant adopted and ratified. Judgment affirmed, without opinion.
Judgment affirmed, with costs. All concur.